           Case: 3:19-cv-00251-wmc Document #: 11-1 Filed: 03/12/20 Page 1 of 3


                                      SETTLEMENT AGREEMENT

 THIS AGREEMENT is made by and between Joshua Wendorf (“Wendorf”) and the Village of Plover
 (“the Village”) and takes effect on the day Wendorf and the Village have both executed a copy of this
 Agreement (the “Effective Date”).

                                                 RECITALS

 A. On April 2, 2019, Wendorf, who was employed by the Village, filed an action entitled Wendorf v.
    Village of Plover, Case No. 19-CV-251, in the United States District Court for the Western District of
    Wisconsin (the “Action”).

 B. In the Action, Wendorf alleged violations of the Fair Labor Standards Act (“FLSA”), seeking recovery
    of wages, liquidated damages, and attorneys’ fees and costs. The Village denied Wendorf’s allegations
    and denied any and all liability to Wendorf.

 C. While Wendorf continues to believe that the claims he advanced in 19-CV-251 have merit, and while
    the Village denies each of the claims asserted against it in the Action and makes no admission
    whatsoever of wrongdoing or liability, Wendorf and the Village (together, the “Parties”) agree to
    resolve the claims asserted in the Action on the terms and conditions set forth in this Agreement,
    subject to court approval of this Agreement, for the purpose of avoiding the burden, expense, and
    uncertainty of continuing litigation of the Action.

 THEREFORE, based upon the above recitals, the Parties agree as follows:

1. Recitals. The recitals set forth above are incorporated herein by reference and are explicitly made a part
   of this Agreement.

2. Actions to Be Taken by the Village. Within 30 days of the order identified in Paragraph 3 below, and
   in consideration for the terms and conditions set forth herein, the Village agrees to pay a total of
   $55,575.02, divided as follows:

     a. The Village shall pay Wendorf the gross amount of $9,015.81, less applicable payroll deductions,
        for back pay damages alleged in the Action. The Village will issue a Form W-2 to Wendorf
        reflecting this payment.

     b. The Village shall pay Wendorf $9,015.81 for liquidated damages as alleged in the Action. The
        Village will issue a Form 1099-MISC to Wendorf reflecting this payment. Upon signing this
        Agreement, Wendorf shall provide the Village with a completed Form W-9 to facilitate such
        payment.

     c. The Village shall pay counsel for Wendorf $37,543.40 as reimbursement for his reasonable
        attorneys’ fees and costs. This payment will be payable to Walcheske & Luzi, LLC. The Village
        will issue a Form 1099-MISC to Walcheske & Luzi, LLC for this payment. Upon Wendorf’s
        signing this Agreement, Walcheske & Luzi, LLC, shall provide the Village with a completed Form
        W-9 to facilitate such payment.

   These payments shall be made in full and final settlement of the Action.

3. Dismissal. The Parties agree to cooperate and take all steps necessary and appropriate to secure
   dismissal of the Action with prejudice. Specifically, Wendorf shall present this Agreement to the Court
   together with a joint motion seeking an order approving this Agreement as a fair and reasonable
            Case: 3:19-cv-00251-wmc Document #: 11-1 Filed: 03/12/20 Page 2 of 3


   resolution of bona fide legal and factual disputes raised in the Action, dismissing the Action with
   prejudice, and declaring this Agreement to be binding on the Parties.

4. General Release. In consideration of the actions to be taken by the Village in accordance with
   Paragraph 2, above, and the other benefits being provided under this Agreement, Wendorf and his
   respective heirs, beneficiaries, devisees, legatees, executors, administrators, trustees, conservators,
   guardians, personal representatives, successors-in-interest, and assigns hereby forever and completely
   release, discharge, and waive any and all claims, causes of action, or any type of lawsuit, whether known
   or unknown, whether based on contract, tort, equity, statute, rule, regulation, or ordinance, that he may
   have through the date of his execution of this Agreement against the Village (including their employee
   benefit plans, plan fiduciaries, plan administrators, insurers, employees, officers, shareholders, agents,
   and representatives), including, but not limited to, all contract and tort rights, as well as claims arising
   under, by way of illustration and not limitation, the following federal laws and their counterparts at state,
   local, and common law: the Fair Labor Standards Act, as amended; Chapter 109 of the Wisconsin
   Statutes and any and all other Wisconsin wage-and-hour laws; the Family and Medical Leave Act, as
   amended; the Americans with Disabilities Act, as amended; Title VII of the Civil Rights Act of 1964,
   as amended; the Wisconsin Fair Employment Act; the National Labor Relations Act; and the Employee
   Retirement Income Security Act of 1974.

   The Parties intend this Paragraph 4 to be as broad as the law permits, except that this release does not
   act as a waiver of rights that by law cannot be waived. Wendorf does, however, expressly waive his
   right to any individualized recovery of any value obtained on his behalf by any third party.

5. Non-Admission. Neither Party admits to any wrongdoing, liability, or illegal act towards the other by
   entering into this Agreement. Neither the consideration described above, nor the manner in which it is
   characterized in this Agreement, is intended to represent an admission of fault or liability on the part of
   the Village. This entire Agreement represents the decision of the Parties to resolve their disputes on a
   compromise basis in order to avoid the risk, expense, delay, and effort necessarily associated with further
   litigation and does not represent a lack of confidence on the part of any Party in the rectitude of its
   position, the efficiency of the legal system, or the competence of their attorneys. The Parties also believe
   and agree that reporting the amounts payable by the Village pursuant to this Agreement via IRS Forms
   W-2 and 1099-MISC is consistent with applicable tax laws.

6. No Reinstatement. Wendorf agrees not to knowingly seek any further employment with the Village in
   any capacity. In the event Wendorf applies for a position with the Village, the Village shall be free to
   disregard his application.

7. General Provisions.

     a. Entire Agreement. This Agreement constitutes the entire agreement between and among the
        Parties with respect to the settlement of the Action. This Agreement supersedes all prior
        negotiations and agreements and may not be modified or amended except by a document in writing
        signed by the Parties and their respective attorneys. Such written document may be executed in
        counterparts.

     b. Effectuation of Agreement. The parties shall execute all documents and perform all acts necessary
        and proper to effectuate the terms of this Agreement.

     c. Execution in Counterparts. This Agreement may be signed in one or more counterparts.

                                                        2
         Case: 3:19-cv-00251-wmc Document #: 11-1 Filed: 03/12/20 Page 3 of 3


   d. Warranties. The parties to this Agreement warrant that they are acting upon their independent
      judgment and upon the advice of their own counsel and not in reliance upon any warranty or
      representation, express or implied, of any nature or kind by any other party, other than the
      warranties and representations expressly made in this Agreement.

   e. Legal Representation. The parties to this Agreement acknowledge that they have been represented
      by qualified legal counsel both in connection with the Action and in connection with the
      negotiation, drafting, and execution of this Agreement. Accordingly, the language used in this
      Agreement will be deemed to be language chosen by all parties hereto to express their mutual
      intent, and no rule of strict construction against any party hereto will apply to any term or condition
      of this Agreement.

   f. Severability. If any provision of this Agreement is declared void or unenforceable by any court of
      competent jurisdiction, then all other provisions shall remain in full force and effect.

   g. Choice of Law. This Agreement shall be construed, enforced, and administered in accordance with
      the laws of the state of Wisconsin.

   h. No Waiver of Breach. Any failure to enforce strict performance of this Agreement shall not be
      deemed a waiver of the right to do so unless expressly waived in writing.

   i. Successors and Assigns. This Agreement is binding upon and inures to the benefit of:
      (i) Wendorf; (ii) the Village; and (iii) any of the heirs, successors, assigns, attorneys, and/or
      personal representatives of the foregoing persons and entities.

   j. Best Efforts. The Parties agree to cooperate in the execution of such documents and pleadings as
      are reasonably necessary and appropriate to obtain approval of and implementation of this
      Agreement, and to use their best efforts to perform all terms of this Agreement.

   k. Continuing Jurisdiction/Dispute Resolution. The Court shall retain jurisdiction over the
      implementation of this Agreement. Any dispute that may arise under this Agreement, if the dispute
      cannot be resolved between the parties, shall be submitted to the Court within 60 days after one
      party notifies the other party of the dispute.


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date first written
below.



___________________________                                            03/10/2020
Joshua Wendorf                                                  Date

VILLAGE OF PLOVER



Authorized Representative                                       Date
Village of Plover

                                                     3
